On Application for Reheapjno.
Monroe, J.
The application for rehearing on behalf of Brinkhaus and Colomb, is based upon two propositions, which have already been ■fully discussed, to-wit:
1. That-the acceptance, by Gumbel & Go. of the note and mortgage, for $2100, in February, 1894, operated, ipso facto, as a novation ofithe debt represented by the notes and mortgage of March, 1892, and that no parol evidence to the contrary should have been admitted.
*13372. That, from Gumbel & Co.’s petition, reserving their right to -sue upon the note of February, 1894, they must be considered as admitting that payments sufficient to extinguish them had been imputed to the notes of March, 1892, leaving due thereon only an amount represented by the note of February, 1894, secured by mortgage inferior in rank to that of Brinkhaus.
First. The parol evidence admitted shows that there was no intention to accept the note of February, 1894, secured by mortgage of inferior rank, as a substitute, foi- the debt represented by the note of February, 1894, was not entirely independent of that represented by the notes of March, 1892. As the matter stands, the effect of the , ■parol evidence, offered in behalf of Brinkhaus and Oolomb them■selves, is to'establish the fact that $1100 of the debt represented by the notes of March, 1892, is included in the $2100 for which the note ■of February, 1894, was given, and thus to preclude Gumbel & Co. from recovering that amount twice. The admission of the evidence, for the purpose and with the effect stated, necessarily involved an explanation of the circumstances under which the note for $2100 was given, and made it clear that Gumbel & Co. had no intention, in accepting said note, to surrender a good security for a bad one.
Second. In their answer to the suit filed by Brinkhaus, Gumbel & Co. say that they have imputed the balances shown to be due on Colomb’s open account to the payment of the $2100 note, of February, 1894, and they claim as still due them, on the $1800 notes of March, 1892, a balance of $2003, and interest, etc. In the suit filed by them, against Colomb, they claim, as due them on’the $1800 notes, áfter the allowance of all credits to which they are entitled, a balance of $1497.90, and interest, etc., for which they pray for judgment. They -say, also, in this petition, that they hold the note of $2100 and they ■reserve their right of action thereon. The learned counsel who represents Brinkhaus and Colomb insists that we should give to this reservation the effect of a judicial admission on the part of Gumbel & Co., that their whole remaining claim against Oolomb is represented by the $2100 note, secured by an inferior, and possibly worthless, mortgage, and should ignore the fact that the petition in which the reservation is made was filed for no other immediate purpose than to assert affirmatively, and enforce, a claim for $1497.90, on the $1800 notes, which were, and are, secured by first mortgage. We have found that the balance due on those notes is $1100, and that said *1338balance is also included in, and covered by, the $2100 note; the “reservation”, therefore, applies to that note, after the deduction of said amount of $1100.
The pleadings of Gumbel & Co. are lacking' in perspeeuity and' frankness, but they are not fairly susceptible of the construction which is sought to be placed on them.
Rehearing refused.